859 A.2d 471 (2004)
In re TAX SALE OF REAL PROPERTY SITUATED IN JEFFERSON TOWNSHIP, Somerset County, Pennsylvania, Tax Sale No. 13291, Tax I.D. No. 20-006510.
M. Susan Ruffner
v.
Wayne J. Beeghly and Somerset Tax Claim Bureau,
Appeal Of M. Susan Ruffner.
Supreme Court of Pennsylvania.
Argued September 20, 2004.
Decided October 7, 2004.
Robert P. Ging, Jr., Esq., Confluence, for M. Susan Ruffner and Mary Bower Sheats.
Nathan C. Rascona, Esq., Somerset, for Somerset County Tax Claim Bureau.
William R. Carroll, Esq., Somerset, for Wayne J. Beeghly.
BEFORE: CAPPY, C.J., and CASTILLE, NIGRO, NEWMAN, EAKIN and BAER, JJ.

ORDER
PER CURIAM.
The Order of the Commonwealth Court is affirmed.
*472 Mr. Justice SAYLOR did not participate in the consideration or decision of this case.